Progress of SIS II and VIS (debate)
The next item is the Commission statement on the progress of SIS II and VIS.
Madam President, I would not wish to try Parliament's patience, but all the same, I do need to clarify a number of things for the MEPs here present and for Parliament.
When, a year and a half ago, I took on the portfolio of commissioner responsible for justice, freedom and security, I found on my desk two large-scale information technology projects aimed at equipping the Member States with modern and effective cooperation tools.
Those two projects, SIS II and VIS, formed part of the same contract, signed in 2003, between the Commission and a consortium of information technology companies. Both of these projects are technologically complex. We need to interconnect a central system and national equipment with particularly demanding specifications, and make them interact.
I have always tried to keep Parliament informed of these developments. Following the Justice and Home Affairs Councils in February and June 2009, I wrote to Mr Deprez, the chairman of Parliament's Committee on Civil Liberties, Justice and Home Affairs, to inform him of how the work on SIS II was progressing. I sent you a copy of that correspondence, Mr Coelho, because you are the usual rapporteur for SIS-related issues, and you follow these issues closely.
Motivated as I am by this spirit of openness, I should like today, once again, to give you as much information as possible. It is true that, like most major industrial projects, both SIS II and VIS are in danger of going over schedule and over budget. It is true that the situation is unsatisfactory as regards both SIS II and VIS.
Despite the involvement of experts from the Commission and the Member States, SIS II continues to come up against various obstacles. VIS, for its part, has entered an important phase. The initial specifications made it difficult to perform the planned tests but it seems that, with the Member States' agreement, the review of these specifications should enable the tests to be completed successfully next time.
I come firstly to SIS II. The Commission is working closely with the Presidency, the Member States and the contractors to implement the guidelines laid down in the conclusions of the Justice and Home Affairs Council of 4 and 5 June.
Firstly, all the parties concerned are actively involved in the technical preparations for a first 'milestone' test aimed at ensuring that the current technical solution is built on a solid foundation. With this in mind, the Commission has negotiated the contractual changes required with the consortium in charge of the project. For the first milestone, there is an extra cost of EUR 1 026 000. At the same time, our services have stepped up the governance and monitoring of the project. They have introduced contractual penalties so as to put added pressure on the contractor.
On Friday evening, I summoned and met with the CEO of the company in charge of the project so that he could inform me personally of the measures that he was implementing to resolve the technical difficulties.
Finally, for precautionary purposes, as was stipulated by the June Council, the Commission has begun the preparatory work with a view to potentially switching to the alternative scheme should the current technical solution fail.
In order to take account of this data and of the new timetable, we must obviously translate these circumstances into legislation. That is why, on 29 September, the Commission proposed some amendments to the SIS II migration instruments, amendments on which your Parliament is currently being consulted. This will give us an opportunity to review the issue in detail.
As regards VIS, in April 2009, the contractor began a series of tests on the central system in order to assess the progress made. The contractor has not yet succeeded in meeting all of the contractual criteria required to conclude this series of tests, even though its deadline was extended.
The Commission has, of course, applied the contractual penalties provided for to punish this delay. It has ordered the contractor to implement all of the appropriate corrective measures.
I do not believe, but I may be proved wrong, that there is a design problem. On the other hand, it would seem that the STT is going well. The tests should be concluded on 11 November. However, in parallel to this, the Member States must also adapt their own national systems so that they can use VIS. At least three Member States are encountering major difficulties, and the delays due to these three States are even more significant than those caused by the central system.
Thus, we are currently performing a detailed analysis with the Member States in order to set out a new timetable for the launch of VIS. To do this, however, we need to have a clear idea of the outcome of the series of tests on the central system.
My meeting on Friday gives me reason to believe that 11 November could be the date when we will know whether the tests under way are successful. In any event, however, both the national systems and the central system must be fully operational before the system is launched. I will, of course, inform Parliament of this new timetable as soon as we have been able to draft it.
I shall finish here - please excuse me for my rather lengthy speech, but I really wanted to give a detailed account of the progress of SIS II and VIS. There is real cause for concern; there is no point in hiding it. The technical, budgetary and political risk profiles of both projects justify us all getting involved, given our respective responsibilities. Significant financial resources have been harnessed. The total amount of the Commission's budget commitments on SIS II stands at just over EUR 80 million, of which just over half, or EUR 44.5 million, have so far been paid. The total amount that the Commission has already committed to VIS so far is in the region of EUR 74.5 million. In terms of budgetary implementation, nearly EUR 43.3 million have actually been spent to date. These figures are in line with those of projects on a similar scale developed in Europe and elsewhere in the world.
Madam President, I am anxious to say here that I will definitely inform Parliament of any developments that may have an impact on the budget, or indeed on the launch date for these systems.
However, if we succeed with VIS and SIS II, we will have equipped Europe with the most effective system in the world. We therefore have to tackle the obstacles in a calm, clear and practical fashion, and in this respect, I will take the liberty of requesting Parliament's help as often as I need it in order, once again, to monitor these two issues very closely and to ensure their successful conclusion.
I would like to start off by thanking the Vice President of the European Commission for the explanation he just gave us and, in turn, I would also like to explain why we requested this debate.
This was because the Schengen area is extremely important to us in light of the freedom of movement of our citizens. Yet, although we intended the Schengen area to offer complete freedom to our citizens, we do not want to bestow this privilege upon criminals. For this reason, we created the Schengen information system, which was meant to be upgraded to a new generation system known as SIS II in order to help us strengthen our citizens' freedom whilst holding back criminals from gaining any sort of leeway. Therefore, the fact that this new generation system, SIS II, is well overdue and yet still does not look like it is anywhere near being finished is of concern to us. This is why we are putting these questions to you now as to the reason for this delay and as to whether it would be possible to guarantee a date by which the system will be up and running. However, I would like to make it abundantly clear that our final target is to work together with the European Commission to ensure that the Schengen area is fully operational and that it works in the best interests of our citizens, without giving free reign to those with the wrong intentions.
on behalf of the S&D Group. - Madam President, I should like to thank the Commissioner for coming here today to update us on these issues in some detail. We appreciate the manner in which he has done that.
Like Mr Busuttil, I want to set out an explanation - which is a joint explanation - of our serious concern regarding the significant delays in migration from SIS to SIS II and the development of VIS. I think you will understand why we tabled a joint resolution, because there is a genuine concern here. Mr Coelho and others have been making this concern known for some time and it is worth putting on record that, while these significant delays are obviously highly worrying on their own, the key issues here for Parliament, as you know, are those of transparency and accountability, particularly when we are dealing with sensitive data, and sensitive data in this area. As co-legislator and the EU's only directly elected institution, Parliament needs to be kept informed about the developments of these systems, as it has requested many times in the past.
In our resolution, we do not want to be seen to be making unreasonable demands. We want to be reasonable, and we want to respond to the way in which you have given us the information today. We simply want to be informed of the current state of play, to be given explanations about the reasons for the delay, and to be reassured that these problems will be resolved. It is vital that a project as important as this, which will have an impact on vast numbers of people - both EU and non-EU citizens - is developed transparently.
However, in addition to the issues of transparency and accountability, it is also important to point out some of the wider implications. The technical problems we are seeing, and the development of these large-scale databases, do not inspire wider confidence. Many of our Member States - including my own Member State - have had significant difficulties in their own development of major databases, in development of ID databases and so on. Public confidence in these systems is absolutely vital.
Therefore, we certainly have to look jointly across the political parties to see how these problems arose, how they can be prevented in the future, at the planning stage rather than the development stage. Lessons have to be learned; we have to have confidence in these systems and, above all, we have to have full and effective oversight. In the end, these systems will only work through technical cooperation - but also through that public confidence in this system and the fact that Parliament is seen to be scrutinising these matters openly and with some results at the end of the day.
on behalf of the ALDE Group. - Madam President, I have never had so much speaking time in one evening in all my 10 years in the European Parliament! Ten minutes in total is an unaccustomed luxury, and I am not sure I will be able to use it.
I, too, am grateful to Vice-President Barrot for coming to report to us on the problems, although I feel we should not have had to keep asking for those updates. Anyone who has the merest familiarity with the installation of large IT works in the public sector in their own Member State will know that all these technical and budgetary problems frequently arise. Unfortunately, however, when you have two such high-profile, big systems - the Schengen Information System (SIS) II and the visa information system (VIS) - being affected, this also affects the credibility not only of the Union's internal security - and I will come back to that later - but also of the EU's visa policy.
As rapporteur on the VIS, I can say that we were under pressure to get the legislation done in time, because we wanted to press ahead with having the VIS up and running - as it should have been by now - and any slippage in the programme is deeply disappointing.
I would like to ask Commissioner Barrot what the implications are going to be for visa applicants. Are we going to end up with a lot of confused people, because the VIS is destined to deal with 20 million visa applications a year and delays presumably have a knock-on effect? And what about the outsourcing arrangements which are being established? You mentioned that there have been contractual penalties imposed owing to the delays in the visa information system. Could you tell us what those penalties are? What are the estimated extra costs envisaged? And could you tell us, Commissioner Barrot, whether overall, you have continued confidence in the contractor, or are we looking at a potential cancellation of the contract?
This presumably also has implications for the setting-up of the agency for the common management of the SIS and VIS - and, potentially, other databases in the future. Perhaps some of the ambitions for the collection of data and large-scale surveillance systems might have to be looked at again, which would be no bad thing from the privacy point of view if we are going to have all these technical and infrastructure problems.
The last thing I wanted to ask the Commissioner is this: the current estimate is that the SIS II will be in operation in the last quarter of 2011. We can, I guess, expect some further slippage. In the summer of 2012, the Olympics are being held in London. The UK Government did not take the opportunity to go into SIS I for reasons best known to itself. It actually had quite a few years when it could have gone into SIS I but said 'oh no, no, we will wait till SIS II'.
In answers to me, the Government has said that it is not worried about any implications for security. However, not only UK but also European security could be put at risk if the UK does not participate in access to the policing side - which it is allowed to do - of the Schengen Information System, by a time well ahead of the London Olympics taking place in 2012.
Could you tell us, Commissioner Barrot, what you think the implications could be for security around the Olympics, which, especially as they are being held in London, and not least in my constituency, I am greatly concerned about? I think we would all be greatly worried about the security of the Olympics. Those are a few of the questions I would like to ask you. Thank you again for coming here.
on behalf of the Verts/ALE Group. - Madam President, on behalf of my group, I too thank Commissioner Barrot for his explanations. Of course, we also deplore the current situation with SIS II and VIS.
But I would also like to raise some other concerns as well, because you know that our group has a specific position on using biometric data, in particular in VIS and SIS II.
I would like to use this opportunity to underline our position. Like Sarah Ludford, I am also extremely thankful for the extra time to speak this evening. For me, too, it may be too much, even though my time is six minutes, not ten.
We also regret that more and more authorities have access to these systems. Currently, we are concerned that SIS is being transformed from a technical tool into a general system of control and surveillance.
Therefore, we would remind the Commission that a coherent legal framework for data protection based on the highest standards, and the adoption of a legal instrument on minimum safeguards in procedural law, is the necessary precondition for the full implementation of those new systems.
We also want to deplore the lack of cooperation from the Council, in particular, the refusal to use the codecision procedure for the implementing measures. We hope that in future, the European Parliament will regularly receive reliable information on the tests, costs, etc.
I do not want to repeat an earlier speaker's question, but we, too, would like information from Commissioner Barrot on the contract and obligations arising from it, and what will happen if the test is unsatisfactory, and we would also like to know about possible costs.
The issue is perhaps also one of approval: we would avoid a lot of questions if our Parliament were allowed to participate actively in the whole process from the very beginning. Therefore, I hope that this case will also prove that now it really is time to cooperate.
on behalf of the ECR Group. - Madam President, as ECR signatory to the joint motion, I am very pleased we are now engaged in this debate. It is of vital importance that we in the European Parliament call the Commission to account when we are discussing matters involved with the spending of substantial sums of European taxpayers' money. It is correct that there is a special interest from the general public in such a sensitive area that relates to data protection and exchange. There have been numerous problems and delays, meaning that the new system has still not begun operation. Indeed, there are now doubts over the viability of the project.
I would like to ask the Commission why there have been such delays and overspending. What action is being taken to address the shortcomings? We would like to see full transparency as regards the implementation process as well as concerning the financial aspects to which I have referred. As our resolution states, the United Kingdom - not, of course, as a full member of Schengen at this time - along with a number of other Member States, will not want to be part of this system until a solution has been found.
I would also like to ask what action has been taken against contractors to secure some damages. We would like the Commission and Council to respond to the questions asking them to give an explanation of the grounds for continuing to have confidence in the current contractor and in its ability to successfully take the systems forward. In fact, is there a future for this project or should we now be rethinking the whole initiative? As Commissioner Barrot has said, some states are delaying, but without confidence you could hardly blame them. The European Parliament must be kept constantly informed on the state of play of the deployment of these systems. I look forward to reading the Commission's response to the questions my colleagues and I have raised.
Madam President, first I should like to say that we do not share the concerns of the Group of the European People's Party (Christian Democrats). It is perfectly simple: we believe that further development towards SIS II is not necessary and is politically wrong. We take this view for three reasons: firstly, because it mixes secret service and police data, giving rise to a data system that no longer guarantees controllability and in which personal data is not, in fact, protected.
The second is biometric data, which is being anchored here as a large-scale experiment and, thirdly, SIS II is, of course, to be used against so-called illegal immigration. Hence our proposal: as we all know, we have SIS I. We consider it reasonable to develop this further 'as one for all'. It is a pragmatic approach, even if we are strongly criticised for it. However, we believe that, with the approach being pursued here, nothing more can be done. To put it simply: SIS II is a de facto failure and to keep on crawling round it - to put it one way - is meaningless. What is important is that money which is being put to the wrong use here should be saved, which will mean we have fewer problems with the whole thing and can stop worrying about the delay with SIS II. I say this also from the point of view of Saxony, a region of Germany close to Poland and the Czech Republic. I know full well here that it would certainly make more sense to do something towards stabilisation within the police than to introduce something like this.
(PT) Ladies and gentlemen, I would like to begin by thanking Vice-President Barrot for his statement, although he is in an unfair position, because it would also be good to hear the Council's position. Clearly, it is easier to exercise parliamentary scrutiny of the Commission than of the Council.
In December 2001, the Commission was given a mandate to introduce the second generation of the Schengen Information System (SIS), which was expected to come into operation in March 2007. There have been many problems and delays. The new system is still not working. Some people predict that it will not be running before 2012, while others question the very viability of the project. There are now delays not only in SIS, but also in the Visa Information System (VIS), as both projects are being developed by the same company.
I must say here that I continue to have confidence in Vice-President Barrot. In his political life, he has always shown himself to be competent, serious and a true pro-European. We know that he did not initiate the SIS project; he inherited it when he accepted a change of portfolio at the request of President Barroso. However, the services of the European Commission and the company contracted to develop the central system should clearly be held to account.
Parliament has budgetary authority, and we have the right and the obligation to seek an explanation from the European Commission. Why do we need SIS II? We need better control of our external borders, we need more security, we need biometric data, and we need alerts to be interlinked. Two global technical tests, the so-called milestone tests, are planned, the first on 22 December, and the second in the summer of 2010. The aim of the first test is to check the smooth, reliable and effective operation of SIS II under operational conditions, for a period of 72 hours, and to check that the vital core features and data consistency can function without any problems or interruptions.
This raises a number of questions. First, is there any risk that might jeopardise the implementation of the test in December of this year? Secondly, in order to lower the risk, is the possibility of reducing the level of requirements or even the number of states participating in the test being considered? Thirdly, can these new tests be considered part of the annual contract with the company, or will they be regarded as additional requirements, incurring extra costs? Fourthly, has the detection of problems and technical errors led to additional services being added to the contract? How much money has been paid out on these grounds? Fifthly, what was the total amount of the penalties imposed on the contractor - as mentioned by Vice-President Barrot - for the delays and technical errors that caused the previous tests to be unsuccessful? In the sixth place, does the Commission consider that, if there is a switch to implement an alternative solution, this will mean the termination of the contract with Steria? If this is the case, what implications will it have for the VIS?
Finally, Madam President, one last question: Is it true that Bulgaria and Romania have given up waiting for SIS II, and their integration into SIS I is already being planned?
(DE) Thank you Madam President. I shall try to keep to my speaking time. In principle, we welcome the introduction of SIS II and its functionality. In my time as Minister for the Interior at the beginning of this millennium, I lobbied intensively for this system. At that time, we were promised that it would be introduced in 2007, one reason being that we urgently needed it for the new Member States so that they could participate in this security architecture.
The new Member States are here, but SIS II is still not here. The delay needs to be relentlessly analysed and investigated. There must also be clear consequences. We should learn from past experiences for the future.
We must admit that the Commission has done everything to advance the SIS II project, including putting up with less than perfect test results. However, we must not forget that it makes no sense to make too big a compromise here because it would be at the expense of the stability and reliability of the system. We should therefore prevent any additional financial burden for the Member States which might come out of the analysis or the tests and any further delay in the system. What we need for this is 100% transparency, as well as clear language for those implementing the project on the Commission's behalf, and that must also mean that, where necessary, there are financial consequences for these project managers.
(HU) Madam President, Commissioner, in 2006, when the new Member States were waiting to join the Schengen area, we stipulated, and it was stipulated to us, that one of the conditions was that SIS II had to be in operation. In the meantime, it transpired that the system would be unable to operate at all. We then heard that the floor was not strong enough to support the weight of the technical equipment and certainly, if the Portuguese Presidency had not come up with a solution for operating the 'SIS one for all' system, the eight new Member States would still have been waiting to join the Schengen area even now.
Meanwhile, we should remember that new contracts had to be signed, new financial packages had to be found for developing the SIS II system, while the operation of the SIS I+ system still has to be financed. Therefore, in practical terms, we are financing two systems, which is costing European taxpayers no small sum of money. We are obviously talking about a large investment when it comes to safeguarding European citizens' safety. Unlike my left-wing fellow Member, I feel that it can bring about a huge change in terms of quality for the benefit of European security.
I am also curious about the delay given that in 2001, the system's development was planned to take five years, from 2002 to 2007. We are now talking about it being developed perhaps over 10 years. Commissioner, it is not possible to have such a degree of uncertainty with a technical system that its development time doubles. We are well aware that technical gremlins can throw a spanner in the works and that public investment has been delayed, but we ultimately need to ask the question: what is the reason behind this? Are not some countries, some Member States in fact, deliberately stalling the SIS II system's development? To simply conclude my question, what guarantee is there that we will not have the same story with the VIS system?
(PL) Madam President, in view of the delays and problems in completing work on SIS II, and of forecasts which say that it will not be fully functional by the end of 2011, and even, as some are saying, by 2015, it has been decided to conduct tests on SIS II before the end of this year which will assess its functionality. If SIS II proves to be defective, it is said that an alternative plan will be introduced, based on improvements to SIS I.
This, therefore, raises several questions. Is the European Commission ready to implement an alternative plan? What will be done about the investments made by Member States which have borne costs associated with the purchase of equipment to service the new system? Will this equipment be used in the alternative plan? Finally, how does the Commission intend to exact contractual penalties on those responsible for the project?
Madam President, I cannot reply to all of the questions that have been put to me, given that we find ourselves at a difficult moment in time. With regard to VIS, it is the tests which affect the central system and which must be performed by 11 November, and for SIS II, it is the milestone, that is to say, this criterion that must be fulfilled by the end of the year.
Firstly, I am very grateful to all of the speakers. I want the European Parliament to have full access to all of the information. I would remind you that these two major systems were devised by the Member States precisely so that they could enjoy freedom of movement in secure conditions, as Mr Busuttil and Mr Moraes, in particular, pointed out.
I would firstly like to try to respond on VIS, and in particular to Mrs Ludford, who, as rapporteur, has taken a particular interest in this problem. What we can say is that tests will be carried out on VIS by 11 November, and these tests will tell us whether we ought to change course. Until now, VIS can be thought of as having a sound architecture and, in fact, a few bugs, but ones that can be put right. Nevertheless, it is these tests that will show whether we need to terminate the contract with the contractor. It is too soon to tell, but the timetable would be reviewed accordingly in that instance.
I would point out that, in 2005, the Council decided that VIS had to be rolled out in a consistent and coordinated fashion by the Member States. That is why the VIS regulation stipulates that the system will begin operating in the first region on the date set by the Commission once all of the Member States have notified it that they have made all the technical and legal adjustments necessary to use VIS in that region.
This means that VIS will begin operating in the first region - North Africa, which covers the countries presenting the biggest risks in terms of illegal immigration and security - on the same date for all the Member States. This leads me to say that it really is important for all of the Member States to be able to get up and running and manage VIS because it would be extremely damaging if the central system proved to work normally but we were forced to extend the deadline even further because of these delays on the part of a few Member States. Hence, I am somewhat insistent on this point.
I note that Mrs Ludford made particular reference to the problem of the Olympic Games. I sincerely hope that we will have made progress by then. However, it is true that provision has been made for the United Kingdom to connect to SIS I + ahead of the Olympic Games, if such action proves necessary.
What I would also like to say is that, with regard to visa applicants, we sincerely hope not to deviate too much from the deadline that was set, since that is very important for us, and the serious risk of people 'shopping' for visas at consulates may increase if we delay VIS too much.
Mrs Ždanoka talked to me about biometric data and controlling access to the system. I think that we will have an opportunity to discuss this again, but these controls will be subject to a number of clear rules. I noted that Mrs Ernst is against the system, but I wish to remember what Mr Kirkhope told me, also. I now come to Mr Coelho. Mr Coelho is well acquainted with SIS II, and I would like to try to answer some of his questions while keeping the option open to write to him in order to give him the other answers to his seven questions.
What I can say is that the Commission opened the contractual negotiations with its co-contractor and that those negotiations were focused on two areas: the commissioning of the additional services and equipment required to perform the test of the first milestone, and an amendment to the basic contract to enable the milestones within SIS II to be formalised by contract. We reached an overall agreement at the end of July. We reached an overall agreement at the end of July, and it is true that the co-contractor pointed out that there were specifications that seemed to make the achievement of this first milestone a very complicated business. Nonetheless, we signed a contract with the contractor that stipulates that this milestone must be achieved.
The analysis and repair period made it clear, however, that SIS II was built on solid, though at times excessively complex, foundations, and that, although some efforts needed to be made, the system was repairable.
This in-depth analysis enabled us to identify several ways of improving the system, but it is true, Mr Coelho - and I say this to the whole of Parliament also - that we have a very ambitious project before us in this area, and that it is not easy to see exactly what is going to happen.
I can say, however, that we have imposed contractual penalties on the Hewlett-Packard-Steria consortium in order to punish it, on the one hand, for its inability to bring the system up to the contractually required level at the end of the contractual phase of the operational tests on the ST and, on the other - for the time being, in any case - for the delays caused in the internal VIS tests.
Both of these projects are governed by the same contract, so the penalties are deducted equally from the invoices for SIS II and for VIS. These penalties amount to almost EUR 3.5 million, and the penalty meter keeps on ticking in the case of VIS, while that of SIS II has been switched off since the start of the analysis and repair exercise begun in January. Should these projects have to be abandoned, the co-contractor will obviously have to bear the corresponding costs.
Madam President, as things stand, and given what I said in respect both of VIS, about the tests that are going to take place by 11 November, and of SIS II, about the aim of confirming, via the end-of-year milestone, whether the architecture really is viable, I am unable to provide a more precise answer, since we are now at the stage of carrying out these tests and of preparing for the milestone.
I wish to say that Parliament is welcome to help us spur on the co-contractor. As you have seen, I am very determined and I have become personally involved in this matter. I hope that, as in the case of Galileo, I will succeed more or less in saving both of these projects, which are very interesting in technological terms and which would enable Europe to benefit from a high-performance system, but I cannot be sure of that yet, this evening.
Parliament is also welcome to help us spur on the Member States: as regards VIS, we are finding that the longest delays are being caused at the moment by a few Member States.
Madam President, I am well aware that I have not answered every single question, but I remain fully at Parliament's disposal to provide all the information that the MEPs and, in particular, those who put questions to me this evening, want, as and when I receive it.
Thank you for your reply, Commissioner. I have received three motions for resolutions to wind up this debate.
The debate is closed.
The vote will take place at 11.00 on Thursday, 22 October 2009.